Citation Nr: 1640006	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  04-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from June 28, 2001.  

2.  Entitlement to an effective date earlier than May 22, 2015 for the grant of service connection for erectile dysfunction.  


REPRESENTATION

The Veteran is represented by:  Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2002 and August 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO) in White River Junction, Vermont and Pittsburgh, Pennsylvania.  The Agency of Original Jurisdiction (AOJ) is the RO in White River Junction, Vermont.   

As the PTSD rating issue has a complicated procedural history, further discussion is warranted.  On June 28, 2015, the Veteran filed a claim for PTSD, and, in a June 2002 rating decision, service connection for PTSD was granted and assigned a 50 percent disability rating, effective June 28, 2001 (date of claim for service connection).  In December 2002, the Veteran submitted new medical evidence regarding the severity of the PTSD, and in a June 2003 rating decision, the RO granted a 100 percent rating, effective December 18, 2002, the date the Veteran was hospitalized for the service-connected PTSD.  The Veteran appealed, and perfected to the Board, the effective date of the award of the 100 percent rating for the PTSD, requesting the effective date be June 28, 2001.

In May 2015, the Board denied entitlement to an effective date prior to December 18, 2002 for the assignment of the 100 percent rating for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), and in an April 2016 order, the Court granted a Joint Motion for Remand, on the basis that the Board did not provide an adequate statement of reasons and bases regarding the application of 38 C.F.R. § 3.156(b).  

Under 38 C.F.R. § 3.156(b) (2015), new and material evidence that is submitted within one year of a rating decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, and the claim remains pending.  In this instance, as the Veteran submitted new and material evidence within one year of the rating decision regarding the severity of the PTSD, the June 2002 rating decision that assigned a 50 percent disability rating did not become final; therefore, the issue before the Board is entitlement to a higher initial disability rating in excess of 50 percent from June 28, 2001.

The issue of an early effective date for service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period from June 28, 2001 to December 18, 2002, the PTSD has been manifested by total occupational and social impairment due to symptoms such as hallucinations of hearing the telephone ringing, suicidal ideation causing a danger of hurting himself, inability to maintain employment, depression, anxiety, nightmares, intrusive thoughts, irritability and violent outbursts, and occasional homicidal ideation.    


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for PTSD for the period from June 28, 2001 to December 18, 2002, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for a higher initial rating for PTSD and assigning a 100 percent rating, the maximum rating allowed by law.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

For the rating period on appeal from June 28, 2001 to December 18, 2002, the Veteran is in receipt of a 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 
31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran generally contends that from June 28, 2001 to December 18, 2002, the PTSD symptomology was severe enough to warrant a 100 percent rating.  See July 2003 notice of disagreement.  From June 28, 2001 to December 18, 2002, the Veteran has reported symptoms of irritability and violence towards his wife, inability to engage in employment due to, in part, because of the PTSD symptomatology, suicidal ideation with occasional plan, occasional homicidal ideation, and hallucinations of hearing the telephone ring.  See September 2001 VA treatment records.  

In April 2002, the Veteran was afforded a VA physical examination to assess the Veteran for eligibility for nonservice-connection pension, and at that time, the Veteran reported intrusive thoughts and violent behavior affecting his marriage.  The Board notes that the Veteran was never provided a VA psychiatric examination to help assess the severity of the PTSD.

VA treatment records show that in September 2001, the Veteran sought mental health treatment, and, at that time, the Veteran reported intrusive thoughts, nightmares, irritability, angry outbursts, and, at times, violence towards others, difficulty maintaining steady employment, and audio hallucinations of hearing the telephone ring.  The treating VA psychiatric diagnosed PTSD related to active duty.  

In December 2001, the Veteran sought additional treatment for PTSD.  At that time, the Veteran reported being severely depressed, with feelings of hopelessness and worthlessness.  The Veteran reported aggression, irritability, and social withdrawal.  The Veteran also reported he was no longer employed at his construction job because he told his supervisor he was planning to jump off the bridge he was working on.  The Veteran additionally reported he speeds and drives recklessly, and has had chronic suicidal ideations, occasional homicidal ideation, and hears telephones ringing.  The treating psychiatrist diagnosed PTSD and assigned a GAF score of 45.  

In June 2002, the Veteran sought VA social work services, and reported that he is unable to work due to the PTSD symptoms.

In November 2002, the Veteran reported during VA treatment that he stopped taking care of himself, he is not sleeping, and he is not eating.  The Veteran continued to endorse suicidal ideation, but without an intent or plan.  

VA treatment records show that on December 18, 2002, the Veteran was hospitalized for PTSD symptoms, and was admitted with a GAF score of 35.  The Veteran continued to endorse symptoms of nightmares, intrusive thoughts, anxiety, depression, avoidance, decreased memory and concentration, and hypervigilance.  At discharge, the treating VA psychiatrist opined that the Veteran is considered unemployable due to the PTSD symptomatology.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the rating period from June 28, 2001 to December 18, 2002, the PTSD has more nearly approximated total occupational and social impairment due to hallucinations of hearing the telephone ringing, suicidal ideation causing a danger of hurting himself, inability to maintain employment, depression, anxiety, nightmares, intrusive thoughts, irritability and violent outbursts, and occasional homicidal ideation.   The Board has additionally considered the assigned GAF scores of 45 and 35, which denote serious symptoms or any serious impairment in social or occupational functioning, and some impairment in reality testing or communication, and major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  As the medical and lay evidence demonstrate that the Veteran's PTSD more nearly approximates total occupational and social impairment, the Board finds that a 
100 percent rating is warranted from June 28, 2001 to December 18, 2002. 		 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A higher initial disability rating of 100 percent for PTSD from June 28, 2001 to December 18, 2002 is granted.  


REMAND

Earlier Effective Date for Erectile Dysfunction 

In September 2015, the Veteran timely appealed the effective date for service connection for erectile dysfunction; however, a statement of the case has not yet been issued.  Therefore, a remand is required in order to provide the Veteran with a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of statement of the case when a notice of disagreement has been timely filed); 38 U.S.C.A. § 7105 (d)(1). 

Accordingly, the issue of an earlier effective date for the grant of service connection for erectile dysfunction is REMANDED for the following action:

Issue a statement of the case regarding an earlier effective date for the grant of service connection for erectile dysfunction.  The Veteran should be informed that, in order to perfect an appeal of the issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


